Filed 11/26/14 Sumrall v. Winco Foods CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



APRIL SUMRALL,                                                      D066360

         Plaintiff and Appellant,

         v.                                                         (Super. Ct. No. RIC504899)

WINCO FOODS, LLC,

         Defendant and Respondent.


         APPEAL from a judgment of the Superior Court of Riverside County, John G.

Evans, Judge. Affirmed.

         Biren/Katzman and Matthew B. F. Biren for Plaintiff and Appellant.

         Nisson, Pincin & Hill, James W. Pincin and Duane H. Timmons for Defendant

and Respondent.

         Plaintiff April Sumrall appeals a judgment entered on a jury verdict in favor of

defendant Winco Foods, LLC (Winco), in her personal injury action against it. On

appeal, she contends the trial court prejudicially erred by excluding deposition testimony
of Winco's expert witness, who resided more than 150 miles from the trial location and

was not called by Winco to testify at trial.

                   FACTUAL AND PROCEDURAL BACKGROUND

       At about 1:00 p.m. on February 22, 2008, Sumrall entered a Temecula grocery

store operated by Winco. It had rained all morning that day. After apparently walking

through a carpeted foyer/cart room, she stepped onto the painted concrete floor inside the

store. She slipped, fell, and was injured.

       Sumrall filed a personal injury action against Winco, alleging it was negligent by

allowing rain water to accumulate on the store's concrete floor, making it slippery and

dangerous. On December 13, 2011, Michael Stapleford, Winco's expert, was deposed in

California. Counsel for Sumrall and Winco were present. At his deposition, Stapleford

testified he lives in the State of Washington. On November 16, 2011, he went to the store

and inspected its floor. Based on his inspection, he concluded the "floor offers adequate

traction when it's dry. It is slippery when it's wet." As part of his inspection, he

performed a coefficient of friction test, or "slip index," using a tribometer. His wet floor

tests, performed with water completely covering the floor, showed the floor was "in the

slippery range" with coefficients of friction ranging from 0.10 to 0.16.1 He believes the

threshold for slipping is 0.43, meaning there would be no chance of anyone slipping. In




1       He also tested the floor when it was only "damp," resulting in coefficients of
friction of 0.19 and 0.32.

                                               2
comparison, the American National Standards Institute (ANSI) apparently uses a

standard of 0.5. He believes that a floor becomes "slippery" in the range of 0.2 to 0.3.

       At trial, Sumrall presented the testimony of Bethany Thompson, a Winco

employee at the Temecula store. Thompson testified she had been taught that Winco's

floors are slippery when wet. Winco presented the testimony of Rudy Morfin, the

Temecula store's manager, who testified the store's maintenance department kept a

"sweep log," to ensure the floors were clean, free of debris, and safe. The sweep log

showed that on February 22, 2008, an inspection was performed at 12:43 p.m. and

Sumrall fell at 1:01 p.m. that day. On cross-examination by Sumrall, Morfin testified he

endeavored to keep the store's floors dry because he recognized that a wet floor was a slip

hazard to customers. A videotape from the store's security camera showing Sumrall's fall

was played for the jury. Sumrall also presented the testimony of Vojislav Banjac, a risk

and safety scientist, regarding his opinion on the cause of her slip and fall. Based on his

viewing of the videotape and inspection of the site, Banjac stated her fall was caused by a

loss of traction followed by a loss of stability. He did not perform a slip resistance test on

the store's floor. Banjac stated that water could cause a lack of traction on the floor.

       During trial, Winco apparently informed Sumrall it did not intend to call

Stapleford as one of its defense witnesses. Out of the jury's presence, Sumrall requested

that the trial court allow her to read into evidence certain excerpts from Stapleford's

deposition testimony because he resided out of state and was unavailable as a witness.

Winco objected to admission of that evidence, arguing Stapleford was not unavailable.


                                              3
The trial court asked Sumrall for authority for reading the deposition testimony. Sumrall

replied that Stapleford testified at his deposition that he resided in the State of

Washington and no longer had a business office in Huntington Beach. She also argued

Stapleford was outside the subpoena power and was unavailable. Citing Code of Civil

Procedure2 former section 2025, she argued she should be allowed to present Stapleford's

sworn deposition testimony regarding his test results, which were favorable to her. The

court stated:

           "This is something that just seems inherently unfair to me that, to
           allow this type of testimony to come in on the last day of trial when
           it might be difficult for [Winco] to get the person here in court to
           testify. And the reason for that is is that . . . it's not uncommon in
           civil cases that when the deposition of an expert is taken that the
           party who hires the expert will not cross-examine his own expert at
           the time of the deposition, and so even though . . . [Winco] would
           have been present at the time, this isn't a third party witness. This is
           really an expert witness. So my ruling's going to be that I'm not
           going to allow you to do that."

Shortly thereafter, Sumrall rested her case in chief.

       By a vote of 11 to 1, the jury returned a special verdict finding Winco was not

negligent in the use or maintenance of its property. The trial court entered judgment for

Winco. Sumrall filed a motion for new trial, arguing the court prejudicially erred by

excluding Stapleton's deposition testimony, thereby precluding Banjac from relying on

Stapleton's coefficient of friction test results to testify that the floor was extremely

slippery, or "slippery as ice," when wet. Winco opposed the motion. At the hearing on

2      All statutory references are to the Code of Civil Procedure unless otherwise
specified.

                                               4
Sumrall's motion for new trial, the trial court concluded it had not erred by excluding

Stapleton's deposition testimony and, even if it had erred, the error was harmless in the

circumstances of this case. On August 15, 2012, the court entered an amended judgment

in favor of Winco. Sumrall timely filed a notice of appeal.

                                      DISCUSSION

                                              I

                      Admission of Deposition Testimony Generally

       In general, all relevant evidence is admissible at trial. (Evid. Code, § 351.)

"Relevant" evidence includes evidence "having any tendency in reason to prove or

disprove any disputed fact that is of consequence to the determination of the action."

(Evid. Code, § 210.) Deposition testimony of witnesses, if relevant, may be admitted at

trial in certain circumstances. (§ 2025.620.) Section 2025.620 provides:

          "At the trial or any other hearing in the action, any part or all of a
          deposition may be used against any party who was present or
          represented at the taking of the deposition . . . so far as admissible
          under the rules of evidence applied as though the deponent were then
          present and testifying as a witness, in accordance with the following
          provisions:

          "(a) Any party may use a deposition for the purpose of contradicting
          or impeaching the testimony of the deponent as a witness, or for any
          other purpose permitted by the Evidence Code. [¶] . . . [¶]

          "(c) Any party may use for any purpose the deposition of any person
          or organization, including that of any party to the action, if the court
          finds any of the following:

          "(1) The deponent resides more than 150 miles from the place of the
          trial or other hearing.


                                             5
             "(2) The deponent, without the procurement or wrongdoing of the
             proponent of the deposition for the purpose of preventing testimony
             in open court, is any of the following: [¶] . . . [¶]

             "(D) Absent from the trial or other hearing and the court is unable to
             compel the deponent's attendance by its process.

             "(E) Absent from the trial or other hearing and the proponent of the
             deposition has exercised reasonable diligence but has been unable to
             procure the deponent's attendance by the court's process. . . ."
             (Italics added.)

                                                II

                        Exclusion of Stapleford's Deposition Testimony

          Sumrall contends the trial court prejudicially erred by excluding Stapleford's

deposition testimony.

                                                A

          Sumrall asserts the trial court erred by denying her request to present Stapleford's

deposition testimony at trial because the record shows Stapleford resided in the State of

Washington, more than 150 miles from the place of trial (Riverside, California), and

Winco was represented by counsel at Stapleford's deposition. Therefore, she argues

section 2025.620's requirements for admission of Stapleford's deposition testimony were

satisfied.

          Monroy v. City of Los Angeles (2008) 164 Cal. App. 4th 248 (Monroy), at page 264,

stated:

             "[S]ection 2025.620, subdivision (c)(1) permits the introduction of
             deposition testimony in lieu of live testimony if '[t]he deponent
             resides more than 150 miles from the place of trial or other hearing.'
             Unavailability need not be shown. Hearsay can be used to provide

                                                6
           the foundation to establish that a deponent resides 150 miles from
           the courthouse [citation]."

In this case, Stapleford testified at his deposition that he resided in the State of

Washington. We take judicial notice that the State of Washington is more than 150 miles

from the courthouse in Riverside, California. (Evid. Code, §§ 459, subd. (a), 452, subd.

(h); Monroy, supra, 164 Cal.App.4th at p. 264 [judicial notice that Puebla, Mexico, is

more than 150 miles from Los Angeles, California, courthouse]; cf. Dept. of Social

Welfare v. Gandy (1942) 56 Cal. App. 2d 209, 211 [judicial notice that Santa Monica is

less than 100 miles from Los Angeles].) The parties do not cite, and we are unaware of,

any evidence or other information in the record suggesting Stapleford did not reside in

the State of Washington, or at least 150 miles from Riverside, California, at the time of

the April 2012 trial in this case. Accordingly, the record clearly shows section 2025.620,

subdivision (c)(1)'s requirement was satisfied. Furthermore, the record shows Winco was

represented by counsel at Stapleford's deposition. Because both requirements for

admissibility of Stapleford's deposition testimony under section 2025.620, subdivision

(c)(1), were satisfied, the trial court abused its discretion by excluding that deposition

testimony at trial. (Cf. Monroy, supra, 164 Cal.App.4th at pp. 264-266.) The court's

reason for excluding that testimony (i.e., it would be unfair to Winco because it could not




                                               7
cross-examine Stapleford at trial) is not a valid reason under section 2025.620 to exclude

that testimony.3

                                               B

       Sumrall asserts the trial court's error in excluding Stapleford's deposition

testimony was prejudicial. She has the burden on appeal to show it is reasonably

probable she would have obtained a more favorable result had the error not occurred.

(People v. Watson (1956) 46 Cal. 2d 818, 836.)

       Based on our review of the whole record, we conclude Sumrall has not carried her

burden to show the trial court's error was prejudicial under the Watson standard. Had the

court admitted Stapleford's deposition testimony, the jury would have heard evidence

regarding Stapleford's coefficient of friction test results. It would have learned that

Stapleford testified the store's floor is "slippery when it's wet" or, alternatively stated, is

"in the slippery range." His testing of the floor when wet resulted in coefficients of

friction ranging from 0.10 to 0.16, compared to his threshold for slipping of 0.43 (i.e.,

meaning there would be no chance of anyone slipping). He testified a floor becomes

"slippery" in the range of 0.2 to 0.3. If Stapleford's deposition testimony had been

admitted, the jury would have learned the store's floor was slippery when wet. However,

as Winco asserts, the jury already heard the testimony of two store employees (i.e.,

Morfin and Thompson) that the floor was slippery when wet. Also, Banjac, Sumrall's

3     Furthermore, the record does not show the trial court cited or relied on Evidence
Code section 352 to exclude Stapleford's deposition testimony. Therefore, there is no
reasonable ground on which the court could exclude that testimony.

                                                8
expert, testified Sumrall slipped because of a loss of traction (i.e., because of water on the

floor). Stapleford's test results simply confirmed the slippery condition of the store's

floor when wet. Although his test results would have placed numerical values on the

floor's slippery condition when wet, neither those results nor Stapleford's deposition

testimony would have informed the jury that the floor was either extremely slippery or

slippery as ice.

       Nevertheless, Sumrall argues that had Stapleford's deposition testimony been

admitted at trial, she could have then presented testimony by her own expert, Banjac,

regarding his interpretation of Stapleford's test results and, in particular, how slippery the

floor is when wet. However, the trial record does not contain any proof (e.g., offer of

proof by Sumrall) regarding what Banjac's testimony would have been had Stapleford's

test results been admitted at trial. Evidence Code section 354, subdivision (a), provides

that a verdict generally may not be reversed on appeal by reason of erroneous exclusion

of evidence unless "[t]he substance, purpose, and relevance of the excluded evidence was

made known to the court by the questions asked, an offer of proof, or by any other

means . . . ." An offer of proof "must set forth the actual evidence to be produced and not

merely the facts or issues to be addressed and argued [citation]. The trial court may

reject a general or vague offer of proof that does not specify the testimony to be offered

by the proposed witness." (People v. Carlin (2007) 150 Cal. App. 4th 322, 334.) An offer

of proof generally must be made before or shortly after the trial court has made a ruling

excluding evidence. (Bowman v. Wyatt (2010) 186 Cal. App. 4th 286, 329; Espinoza v.


                                              9
Calva (2008) 169 Cal. App. 4th 1393, 1398.) Here, Sumrall does not cite to, and we are

unaware of, anything in the record showing she timely made an offer of proof to the trial

court regarding what facts would have been proved had Stapleford's deposition testimony

been admitted and Banjac been allowed to testify regarding Stapleford's test results.

Absent any such offer of proof, Sumrall, in effect, waived her right to challenge on

appeal the court's exclusion of that evidence. (Gutierrez v. Cassiar Mining Corp. (1998)

64 Cal. App. 4th 148, 161-162; cf. Caira v. Offner (2005) 126 Cal. App. 4th 12, 31.)

       Assuming arguendo Sumrall made an adequate offer of proof or an exception

applies to that requirement, we nevertheless conclude she has not carried her burden to

show the admission of Stapleford's deposition testimony, and Banjac's testimony based

on it, probably would have resulted in a more favorable verdict for her. In arguing her

motion for a new trial, Sumrall asserted, for the first time, that had Stapleford's test

results been admitted, Banjac could have testified those test results showed the store's

floor was "slippery as ice" when wet. Sumrall repeats that argument in her appellate

briefs. However, she does not show that had Banjac testified the store's floor was

slippery as ice when wet, it is reasonably probable based on all of the other evidence in

the record that she would have obtained a more favorable verdict. She does not show it is

reasonably probable the jury would have found Winco negligent in the use or

maintenance of its property had that evidence been admitted. The jury already had

evidence showing the floor was slippery when wet. It also viewed a videotape showing

the incident, including the conditions at the time and how Sumrall slipped and fell.


                                              10
Based on all of the evidence, the addition of evidence that the floor was slippery as ice

when wet would not likely have changed the jury's finding that Winco was not negligent.

Accordingly, the trial court's error in excluding Stapleford's deposition testimony was not

prejudicial under Watson. (People v. Watson, supra, 46 Cal.2d at p. 836.)

                                      DISPOSITION

       The judgment is affirmed. Winco is entitled to costs on appeal.




                                                                           McDONALD, J.

WE CONCUR:


BENKE, Acting P. J.


NARES, J.




                                            11